Citation Nr: 0212064	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of lumbosacral myositis with discogenic 
disease L4-L5, L5-S1, currently rated as 40 percent 
disabling.  

2.  Evaluation of dysthymia with anxiety features, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The service-connected lumbosacral myositis with 
discogenic disease L4-L5, L5-S1, is manifested by limitation 
of motion, back pain, spasm, episodes of pain in the right 
leg.  Deep tendon reflexes are normal and objective testing 
of sciatic neuropathy is negative.  

2.  The service-connected lumbosacral myositis with 
discogenic disease L4-L5, L5-S1, does not result in more than 
a severe intervertebral disc syndrome or more than a severe 
lumbosacral strain.  

3.  The service-connected dysthymia with anxiety features, is 
manifested by a depressed mood and constricted affect and 
does not result in more than mild social and occupational 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral myositis with discogenic disease L4-L5, L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 5293, 5295 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
dysthymia with anxiety features, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 9405, 9433 (1996, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of her right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, and particularly a letter dated in 
September 2001, notified the veteran and her representative 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Lumbosacral myositis  The current 40 percent rating is 
assigned under Diagnostic Codes 5293 and 5295.  The Board has 
considered the various rating criteria for the lumbosacral 
spine.  It should be noted that all of these codes consider a 
limitation of motion and the same manifestation cannot be 
compensated twice under different codes.  38 C.F.R. § 4.14 
(2001); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, we must consider alternative rating rather than 
additional ratings.  

There is no evidence of ankylosis ratable under Codes 5286 or 
5289.  38 C.F.R. Part 4, Codes 5286, 5289 (2001).  

The current 40 percent rating is the maximum rating 
assignable for a limitation of lumbar spine motion and would 
be appropriate for a severe limitation of motion.  38 C.F.R. 
Part 4, Codes 5292 (2001).  

The current 40 percent rating is also the maximum rating 
assignable for sacro-iliac injury and weakness (Code 5294) or 
lumbosacral strain (Code 5295).  For these codes the schedule 
provides :

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility 
on forced motion			40 percent
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position			20 percent
With characteristic pain on motion			10 
percent
With slight subjective symptoms only			0 
percent

38 C.F.R. Part 4, Codes 5294, 5295 (2001).  

The only basis for a higher rating in the schedule is found 
under Code 5293 for intervertebral disc syndrome.  Rating 
under this code is appropriate because there is evidence of 
disc disease.  Intervertebral disc syndrome is rated as 
follows:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief		
	60 percent
Severe; recurring attacks, with intermittent relief
	40 percent
Moderate; recurring attacks				20 
percent
Mild				10 percent
Postoperative, cured				0 percent

38 C.F.R. Part 4, Code 5293 (2001). 

It must be noted that all the ratings under Code 5293 
contemplate some neuropathy or neurologic manifestations.  
The current 40 percent rating would be appropriate for a 
severe disc syndrome and associated neurologic symptoms.  The 
next higher rating requires neurologic deficits consistent 
with a pronounced degree of impairment.  Such deficits would 
be reflected by the complete absence of the ankle jerk, also 
known as the Achilles deep tendon reflex.  In this case, the 
competent medical findings consistently demonstrate that the 
ankle jerk reflex is present, not absent as required for the 
higher rating.  Spasm has also been repeatedly noted.  
However, this muscle response may be found with varying 
levels of disability.  See Code 5295, 20 percent criteria.  
Spasm by itself does not establish entitlement to the 60 
percent evaluation.  For a 60 percent rating, the evidence 
must show a constellation of symptoms consistent with a 
pronounced disc disorder.  With that requirement in mind, the 
Board has weighed the evidence.  

The Board finds no evidence from a competent medical 
professional which identifies the manifestations of a 
pronounced disorder.  

All the competent medical evidence describes a disorder which 
is no more than severe, as contemplated by the current 40 
percent rating.  

The current 40 percent rating was effective as of the date of 
a September 1996 claim.  A January 1997 VA examination report 
noted evidence of severe lumbosacral paravertebral muscle 
spasm.  The range of lumbar motion was 55 degrees forward 
flexion, 20 degrees backward extension and right and left 
lateral flexion, with exquisite pain on all movement of the 
lumbar spine.  There was 2-centimeter muscle atrophy of the 
left thigh.  Muscle strength was normal.  Knee and ankle 
jerks were present and normal at +2, bilateral and symmetric.  

1997 VA outpatient clinic notes show the presence of low back 
pain, myositis and disc disease, without describing 
pronounced neurologic deficits.  In June 1997, lumbosacral 
tenderness was noted, along with adequate strength, sensory 
responses and deep tendon reflexes.  In November 1997, it was 
reported that there were no neurologic deficits.  

The current claim was received in February 1998.  

A consultation report, dated in March 1998, restates the 
veteran's complaints of back pain.  Back flexion was limited 
to 50 degrees due to pain.  Muscle strength in the lower 
extremities was normal at 5/5.  There were no sensory 
deficits.  Deep tendon reflexes were normal at 2+, 
throughout, including the knees and ankles.  Tests of sciatic 
nerve involvement were negative.  The assessment was that 
there were no neurologic deficits found.  

VA clinical notes show the veteran continued to receive VA 
clinical treatment for her back complaints through March 
1999.  The outpatient records do not provide evidence of a 
pronounced disc disorder.  

The report of a private physician is dated in March 1999.  
The veteran reported back pain with exacerbations of pain 
radiating into the right leg.  Palpation of the spine 
disclosed tenderness with spasms.  Spinal motion was limited 
by pain.  The lower extremities were within normal limits.  
Strength was 4/5.  Reflexes were present and 1 at the knee 
and 2 at the ankle.  Sensation was normal and coordination 
was adequate.  

The report of the September 2001 VA spine examination shows 
the veteran reported that pain was more intense and constant.  
She complained of weakness, stiffness, fatigability, and lack 
of endurance.  She reported a constant burning type of pain 
and heaviness in her back and right lower extremity.  Back 
flexion was 30 degrees.  Extension was 15 degrees.  Lateral 
bending was 15 degrees.  Motion was limited by pain.  There 
was spasm and tenderness to palpation of the muscles from L1 
to S1.  The lumbosacral lordosis was flat.  Left thigh 
strength was 5/5 although there was some atrophy with a 
circumference of 51 centimeters as compared to 55 centimeters 
on the right.  Deep tendon reflexes were +2 at the patellas 
and +2 at the Achilles, bilaterally.  Straight leg testing 
was negative.  The Lasegue test was negative.  

As a lay witness, the veteran is competent to report what she 
experiences and that she feels the symptoms of her service-
connected back disorder have grown worse.  However, the 
findings of the trained medical professionals are 
substantially more probative in determining if the criteria 
for a higher rating have been met.  Here, the entire body of 
competent medical evidence shows that tests for sciatic 
neuropathy are negative.  There are no persistent symptoms 
compatible with sciatic neuropathy.  While there is pain and 
demonstrable muscle spasm, it is not of the level 
characteristic of a pronounced disc disorder.  The ankle jerk 
is not absent but is present and normal.  There are no other 
neurological findings appropriate to pronounced disc disease.  
The medical reports provide a preponderance of evidence which 
establish that the service-connected back disorder does not 
approximate the criteria for a higher rating.  38 C.F.R. 
§ 4.7 (2001).  Consequently, the claim must be denied.  

Dysthymia with anxiety features  Prior to November 7, 1996, 
psychoneurotic disorders, including dysthymic disorders, were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated manifestations which were less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7. 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, where as 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for the 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including dysthymic disorders, 
is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

38 C.F.R. § 4.130, Code 9433 (2001).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

The evidence  The record contains VA clinical notes which 
primarily deal with the veteran's physical complaints.  In 
March 1994, she was alert, coherent, oriented, cooperative 
and in no acute distress.  In May 1994, complaints included 
irritability, anger, anxiety, depression, anhedonia and 
isolation.  She was alert and oriented, with a sad facial 
expression, coherent and relevant.  Her affect was anxious 
and her mood was depressed.  The impression was a major 
depression.  

The report of the April 1995 VA mental examination shows the 
veteran complained that her behavior was interfering with her 
work and family relations.  She was adequately dressed and 
groomed.  She was a rather rigid person.  Her responses were 
relevant, coherent and logical.  Content dealt with symptoms 
of irritability, poor frustration tolerance, being ill 
humored, excessive sleep and depressive feelings.  She was 
not overtly suicidal or homicidal.  She answered back very 
easily and became isolated and intolerant to external 
stimuli.  Her affect was adequate to emotional content.  Mood 
was depressed.  She was oriented.  Memory was preserved.  
Intellectual capacities were well maintained.  Judgment was 
fair.  Insight was superficial.  The diagnosis was dysthymia 
with some anxiety features.  

The GAF was 0.  The global assessment of functioning (GAF) is 
a scale reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  0 is for inadequate information.  

The doctor related the dysthymic disorder to the service-
connected back disorder and a May 1995 rating decision 
granted service connection with an evaluation of 10 percent 
under Code 9405.  As noted above, the code for dysthymic 
disorder has since been changed to Code 9433.  

A VA clinical note dated in April 1996 shows the veteran 
complained that she could not sleep and was always depressed.  
Objectively, she was anxious, tense, and depressed.  

On VA mental examination in April 1998, the veteran reported 
that she was on sick leave from her job as a school principal 
and was completing her Masters degree.  It was noted that she 
had been a reservist but had been found disabled to continue 
service.  She complained of severe depression and crying 
spells.  She was clean and adequately dressed and groomed.  
She was alert and oriented.  Her mood was depressed.  Her 
affect was constricted.  Her attention, concentration, and 
memory were all good.  Speech was clear and coherent.  The 
diagnosis was dysthymia.  The GAF was 70.  A GAF from 61 to 
70 indicates some mild symptoms, (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The 70 would be the most mild in that mild range.  The GAF is 
an opinion from a competent physician that the service-
connected psychiatric disorder is mild.  

A clinical note dated in June 1998 concluded that the 
veteran's depression was in remission.  

The report of the September 2001 VA examination shows the 
veteran reported she had been working with the police for the 
past year.  She reported that she continued to be depressed 
due to the continuity of her back disorder.  She was clean, 
adequately dressed and groomed.  She was alert and oriented.  
Her mood was depressed.  Her affect was constricted.  Her 
attention, concentration and memory were good.  Speech was 
clear and coherent.  She was not hallucinating, suicidal or 
homicidal.  Insight and judgment were fair.  Impulse control 
was good.  The diagnosis was dysthymia.  The GAF was 75.  A 
GAF from 71 to 80 represents, if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  The GAF of 75 expresses 
the opinion of a physician that the disability is less than 
mild.  

Analysis  While the veteran, as a lay witness, is competent 
to say she feels more disabled, the opinions of the trained 
medical professionals are more probative in determining the 
extent of the disability.  Here, the reports of those trained 
medical professionals consistently describe a disability 
which is no more than mild.  

Looking at the criteria in effect when the claim was filed, 
the veteran's depressed mood and constricted affect do not 
approximate a definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, as required for a 30 percent rating under the old 
criteria.  That is, the manifestations do not approximate the 
distinct, unambiguous, and moderately large in degree 
manifestations required for a higher rating.  VAOPGCPREC. 9-
93 (Nov. 9, 1993).  38 C.F.R. § 4.7 (2001).  The veteran's 
depressed mood and constricted affect more closely 
approximate the emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
for which the rating code provides a 10 percent evaluation.  

The new criteria include depressed mood; however, the depth 
of the veteran's depressed mood and constricted affect are 
not such as to result in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  There is no evidence of 
suspiciousness, panic attacks, or mild memory loss (such as 
forgetting names, directions, recent events).  Chronic sleep 
impairment has been linked to sleep apnea, rather than to the 
service-connected dysthymia.  Thus, the veteran's symptoms do 
not approximate the new criteria for the next higher, 30 
percent rating.  Instead, her mood and affect symptoms fall 
within the new criteria for the current 10 percent rating.  
That is, her disability manifestations do not reflect more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

The medical reports provide a preponderance of evidence which 
establishes that the manifestations of the service-connected 
dysthymic disorder do not approximate any applicable criteria 
for a higher rating.  Therefore, the claim must be denied.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO (see 
supplemental statement of the case dated in February 2002), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  In this 
regard, the Board finds that there has been no showing by the 
veteran that these service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 40 percent for lumbosacral 
myositis with discogenic disease L4-L5, L5-S1, is denied.  

An evaluation in excess of 10 percent for dysthymia with 
anxiety features is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


